DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “virtual destination location changer” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, these claim limitations are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention because the specification fails to disclose the structure, material, or acts that correspond to the following elements: “virtual destination location changer” in claim 15.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 2016/0280267) in view of Smit et al. (US 2014/0309888).

Regarding claim 1,
Lavoie teaches:

a camera disposed at a rear portion of a vehicle and having a field of view exterior and at least rearward of the vehicle (Lavoie: Fig 1; hitch angle sensor 44 employs a camera 46; [0032]), wherein, with a trailer hitched at a hitch of the vehicle, the field of view of the camera encompasses a portion of the trailer hitched at the hitch of the vehicle (Lavoie: Fig 1; [0031]-[0032]; coupler assembly 38, of trailer 12, connected to vehicle 14 via vehicle hitch connector in the form of a hitch ball 40 within imaging field of view 50 of camera 46);  
a control comprising an image processor (Lavoie: Fig 2; controller 28; [0037]) for processing image data captured by the camera (Lavoie: Fig 2; controller 28 with microprocessor 84 to processes logic and routines that receive information from the sensor system 16, including hitch angle sensor 44), wherein, with the trailer hitched at the hitch of the vehicle, image data captured by the camera is representative of the portion of the trailer hitched at the hitch of the vehicle (Lavoie: Fig 1; [0032]; imaging field of view 50 includes images of trailer 12); 
wherein the control, responsive to processing at the control of image data captured by the camera, during a reversing maneuver of the vehicle and trailer while the vehicle is in motion and is towing the trailer, determines a trailer angle of the trailer relative to the vehicle (Lavoie: Fig 4; loop of determining hitch angle and vehicle velocity; [0057]; [0076]; [0087]-[0094]); 

wherein the control determines a virtual destination location, and wherein the virtual destination location is a location that is in the determined trailer direction angle (Lavoie: Fig 8-9; [0079]-[0083]; backup positions 114-122 and B1-B4 according to rotatable knob 30); and 
wherein, responsive to determination by the control of the trailer direction and the virtual destination location, and during the reversing maneuver of the vehicle and trailer, the control controls steering of the vehicle to direct the trailer in the determined trailer direction towards the virtual destination location (Lavoie: Fig 4, 8-11; [0084]-[0093]; driver controls the throttle and brake while the trailer backup assist system 10 controls the steering angle; [0030]; [0034]).

Lavoie fails to teach:
wherein the virtual destination location is a location that is a predetermined distance from the trailer;

Smit teaches:
wherein the virtual destination location is a location that is a predetermined distance from the trailer and in the determined trailer direction angle (Smit: Fig 9; [0061]-[0065]; projected position and projected heading)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Smit with Lavoie.  Including a location a specific distance from the trailer, as in Smit, would benefit the Lavoie teachings by enhancing a driver’s view, operator aid, and trailer safety (Smit: [0065]).  Additionally, this is the application of a known technique, including a location a specific distance from the trailer, to a known device ready for improvement, the Lavoie device, to yield predictable results.

Regarding claim 2,
Lavoie in view of Smit teaches:
The vehicular trailer assist system of claim 1, wherein the determined trailer direction aligns with a center line axis of the trailer (Lavoie: Fig 8-9; [0041]; [0081]-[0083]).

Regarding claim 3,


The vehicular trailer assist system of claim 1, wherein, prior to the reversing maneuver of the vehicle and trailer, the control instructs a driver of the vehicle to straighten the trailer relative to the vehicle by driving the vehicle forward (Lavoie: Fig 9; [0082]; driving vehicle forward through pull-thru path PTP at the onset of an instance of trailer backup functionality and for calibration).

Regarding claim 4,
Lavoie in view of Smit teaches:
The vehicular trailer assist system of claim 1, wherein the control determines the virtual destination location based at least in part on dimensions of the vehicle and the trailer (Lavoie: [0031]; [0034]; vehicle and trailer/load sizes; Smit: [0029]; Fig 9; [0061]-[0065]).

Regarding claim 5,
Lavoie in view of Smit teaches:
The vehicular trailer assist system of claim 1, wherein the control, responsive to a user input, updates the virtual destination location to a second virtual destination location, wherein the second virtual destination location is a location that is another predetermined distance from the trailer (Lavoie: Fig 7-9; 

Regarding claim 6,
Lavoie in view of Smit teaches:
The vehicular trailer assist system of claim 5, wherein the distance between the second virtual destination location and the trailer is the same as the distance between the virtual destination location and the trailer (Smit: [0029]; Fig 9; [0061]-[0065]).

Regarding claim 7,
Lavoie in view of Smit teaches:
The vehicular trailer assist system of claim 5, wherein the control, responsive to updating the virtual destination location, controls steering of the vehicle to direct the trailer in another trailer direction towards the second virtual destination location (Lavoie: Fig 7-9; [0079]-[0093]; backup positions 114-122 and B1-B4 according to rotatable knob 30; driver controls the throttle and brake while the trailer backup assist system 10 controls the steering angle; [0030]; [0034]; Smit: [0029]; Fig 9; [0061]-[0065]).

Regarding claim 10,
Lavoie in view of Smit teaches:


Regarding claim 11,
Lavoie in view of Smit teaches:
The vehicular trailer assist system of claim 10, wherein the alert comprises a warning that the trailer cannot be steered by the vehicular trailer assist system (Lavoie: [0068]-[0077]: jackknife limit; Smit: [0044]; audible tone for jackknife condition).

Allowable Subject Matter
Claims 8-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488